Citation Nr: 1230922	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO. 00-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to a higher initial evaluation than the 30 percent assigned for degenerative disk disease of the cervical spine effective from September 26, 2003. 

3. Entitlement to a higher initial evaluation than the 20 percent assigned for L5-S1 spondylosis with spondylolisthesis and sacroiliitis effective from September 26, 2003


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran retired from active service in 1998 with 20 years of active service. 

The appeal comes before the Board of Veterans' Appeals (Board) from July 2000 and December 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico. The Board remanded the appeal in January 2004, November 2007, and May 2010. The case now returns to the Board for further review. 

The RO in a November 2010 rating action assigned a higher initial rating for the Veteran's degenerative disk disease of the cervical spine of 30 percent effective from June 11, 2001. This increased the rating level at issue for the entire rating interval the subject of current appeal for the Veteran's degenerative disk disease of the cervical spine. 
 
The issues of entitlement to higher initial evaluations for degenerative disk disease of the cervical spine and L5-S1 spondylosis with spondylolisthesis and sacroiliitis, both for the interval beginning September 26, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Current tinnitus developed in service and has continued from service to the present time. 


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

The Board herein grants service connection for the Veteran's claimed tinnitus. This constitutes a complete grant of the benefit sought on appeal. There thus is no reasonable possibility that additional notice or development will further the service connection claim adjudicated herein. 


II. Claim for Service Connection for Tinnitus

The Veteran contends that he has had ongoing tinnitus since service due to in-service noise exposures. 

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) . For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established, there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

To establish service connection for a disability, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b) . A veteran can establish continuity of symptomatology in cases where a veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b) ; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307 . 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Certain diseases, inclusive of organic diseases of the nervous system, may be subject to service connection based on presumed incurrence in service if manifested to a compensable degree within one year subsequent to service. 38 U.S.C.A. §§ 1110 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status generally do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons. See 38 C.F.R. § 3.303(a) ; Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996). 

Upon most recent VA examination in November 2010, the examiner noted that the Veteran complained of tinnitus since service, with reported noise exposure in service inclusive of five years of artillery noise assigned to special forces and fifteen years of engine-room related noise. This is consistent with the Veteran's twenty years of active service. The Veteran at that examination asserted that his ongoing tinnitus was manifest by such noise presenting for intervals between 10 seconds and five minutes, with such episodes occurring two to three times per week. The examiner did not diagnose tinnitus, instead merely noting the Veteran's self-report. The examiner also asserted that an opinion as to etiology could not be made without resorting to speculation because of the absence of hearing loss upon audiometric testing. 

The Board notes that the Veteran's lay assertions of current disability may be sufficient to support a diagnosis of current tinnitus because tinnitus is a condition of entirely subjective detection - without testing which may objectively determine its presence or absence. 38 C.F.R. § 3.303(a) ; Jandreau. The Veteran's statements may be sufficient on the same basis to support the development of tinnitus in service. Davidson. 

The Board finds the Veteran's current assertions sufficient to support the claim for service connection for tinnitus, by their establishing development of tinnitus in service as a result of noise exposure, and their supporting the presence of ongoing tinnitus since service. 38 C.F.R. § 3.303(a) ; Jandreau; Davidson. Accordingly, the Board finds that service connection is warranted. 

While it is true that the asserted frequency and duration of episodes tinnitus may not in this case give rise to a compensable level of disability due to tinnitus, this is not of itself preclusive of service connection. See 38 C.F.R. § 4.31 (2011) (zero percent evaluation appropriate where the applicable code does not include a zero percent evaluation but where the Veteran's disability does not meet the criteria for a compensable rating). 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran's authorized representative has accurately pointed out that following the Board's May 2010 remand, VA treatment records were obtained and associated with the claims file after a September 2010 VA examination conducted to address the Veteran's claimed cervical and lumbar spine disabilities. Specifically, these records were associated with the claims file in November 2010, December 2010, and October 2011. As the authorized representative has also pointed out, the Board in its May 2010 remand quite clearly instructed that VA examinations were to be conducted only "AFTER" VA treatment records were obtained. (The bold lettering is included in the Board's May 2010 remand instructions.) Thus, the instructions were clear and unequivocal on this point of chronology, with the clear implication that such chronology was important to the development at issue. 

Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). In this case, it appears clear that the AMC failed to adhere to a relevant, substantial Board remand development requirements for the claims for higher initial evaluation for cervical and lumbar spine disabilities, and hence an additional remand for corrective development is required. D'Aries; Stegall.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his claim the subject of this remand. 

2. With the Veteran's assistance and authorization, as appropriate, obtain any additional private or VA records of treatment not yet obtained. Associate any records and responses received with the claims file. 

3. Thereafter, return the claims file to the VA examiner who conducted the VA examination for compensation purposes in September 2010, for an addendum informed by a review of VA treatment records and other records associated with the claims file since that September 2010 examination. The examiner should do the following:

a. The examiner is hereby advised that an addendum opinion is necessitated by failure of VA to associate recent treatment records with the claims file prior to the VA examination conducted in September 2010. 

b. The examiner should amend the findings and conclusions of the September 2010 examination addressing the nature and severity of the Veteran's cervical and lumbar spine disabilities, to the extent warranted based on review of the claims file. 

c. A rationale should be provided for any opinions given, and the factors upon which each medical opinion is based must be set forth in the report. If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why this is so.

4. If an addendum report based on review of the claims file cannot be obtained from the September 20110 VA examiner, then a new VA examination should be obtained addressing the nature and severity of the Veteran's degenerative disk disease of the cervical spine and L5-S1 spondylosis with spondylolisthesis and sacroiliitis. 

5. Thereafter, readjudicate the remanded claims de novo. If the benefits sought by the remanded claims are not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


